DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 3/10/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 3/10/2021, has been entered.  The claim amendments overcome the 112(b) rejection of claims 1 and 3-5. 

Claim Status
Claims 1 and 3-5 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110024309 A1; hereinafter "Lee"; already of record) in view of Yun et al (US 20090024686 A1; hereinafter “Yun”), and in further view of Kim et al (“Fabrication of comb interdigitated electrodes array (IDA) for a microbead-based electrochemical assay system”, November 2004, Biosensors and Bioelectronics, 20, pg. 887-894; hereinafter “Kim”; already of record). 
Regarding claim 1, Lee teaches an interdigitated microelectrode biosensor (Lee; Fig. 3 and 4; DNA hybridization chip) comprising: 
	an insulating layer formed on a substrate (Lee; para [76]; Fig. 4; insulation layer 12); 

	a second interdigitated microelectrode facing the first interdigitated microelectrode and having a plurality of second protrusion electrodes (Lee; para. [78]; Fig. 4; electrodes 20b) arranged in a comb-like shape (Lee; Fig. 3b) on the surface of the insulating layer formed on the substrate in such a manner as to be interdigitated with the first protrusion electrodes of the first interdigitated microelectrode (Lee; Fig. 4);
	a connection molecular layer to immobilize the plurality of receptors (Lee; para [81]; the conductive polymer bound to DNA can be immobilized onto the surface of the metal electrode), 
wherein the first interdigitated microelectrode, the second interdigitated microelectrode are formed on the surface of the insulating layer (Lee; para [82]; Fig. 4), 
a plurality of receptors to react specifically with target biomolecules (Lee; para. [42, 43]; Fig. 4; primers 12); 
wherein the first interdigitated microelectrode and the second interdigitated microelectrode comprise: 
a first interdigitated microelectrode pattern and a second interdigitated microelectrode pattern (Lee; Fig. 3b) formed by patterning (Lee; para. [76]; Fig. 2) carried out by at least one of a photoresist, a polymer and a silicon structure on the insulating layer formed on the substrate (Lee; para. [76]; Fig. 2, 4),
wherein the first and second interdigitated microelectrodes are configured such that resistance and reactance between the first interdigitated microelectrode and the second interdigitated microelectrode increase in response to the target biomolecules binding specifically to the plurality of receptors (Lee; para [15, 49]; impedance value and/or a 
Note: The instant Claims contain a large amount of functional language (ex: "used... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Lee does not teach the plurality of receptors in a space between the first interdigitated microelectrode and the second interdigitated microelectrode and the connection molecular layer formed on surface of the insulating layer and placed between the first interdigitated microelectrode and the second interdigitated microelectrode.
However, Yun teaches an analogous art of a biosensor for detecting bio-materials (Yun; Abstract) comprising a plurality of receptors (Yun; para [12, 23-34, 63, 64, 66, 67, 73]; Fig. 1; sensor-immobilized biomolecule receptor) in a space between the first interdigitated microelectrode and the second interdigitated microelectrode (Yun; para [23]; Fig. 1; a sensor-immobilized biomolecule receptor which is immobilized on the substrate exposed between the first electrode and the second electrode) and a connection molecular layer (Yun; para [32]; sensor-immobilized biomolecule receptor and the substrate may be fixed by a linker molecule layer) formed on surface of the insulating layer and place between the first interdigitated microelectrode and the second interdigitated microelectrode (Yun; para [33]; the sensor-immobilized biomolecule receptor placed thereon may be anyone that can have the biomolecule receptor immobilized and has electrically insulating property).  It would have been obvious to one of ordinary to have modified the receptors of Lee to be placed on the between the interdigitated 
Modified Lee does not teach microelectrodes patterns formed to surround both sides of the first interdigitated microelectrode pattern and the second interdigitated microelectrode pattern in such a manner as to face each other. 
However, Kim teaches an analogous art of interdigitated electrodes array (Kim; Abstract), wherein the microelectrodes (Kim; Experimental, Sensor fabrication and tests, pg. 890; Fig. 3b) formed to surround both sides of the first interdigitated microelectrode pattern and the second interdigitated microelectrode pattern in such a manner as to face each other (Kim; Experimental, Sensor fabrication and tests, pg. 890; Fig. 3a).  It would have been obvious to one of ordinary skill in the art to have 
Regarding claim 3, modified Lee teaches the interdigitated microelectrode biosensor according to claim 1 (the connection molecular layer of Lee is modified to be placed between the first interdigitated microelectrode and the second interdigitated microelectrode as taught by Yun discussed above in claim 1), wherein the connection molecular layer is a calix-crown self-assembled monolayer or polyvinylpyrrolidone (PVP) surface modification layer (Yun; para [32]; biomolecule receptor and the substrate may be fixed by a linker molecule layer such as self assembled monolayer (SAM). Though the selection of the SAM molecule may vary according to circumstances, it is preferably to select a molecule having a functional group such as --CHO, --COOH), adapted to selectively immobilize beta-amyloid antibodies, and the receptors comprise at least one of beta-amyloid antibodies, aptamers, and peptides (Lee; para. [43]; “biomolecule" is a material that interacts with the receptor combined on the sensing electrode and can include nucleic acids comprising one or more nucleotides, proteins comprising one or more peptides, amino acids, glycolipids or small molecule compounds, and preferably an antigen, DNA, RNA or PNA).  
Regarding claim 4, modified Lee teaches the interdigitated microelectrode biosensor according to claim 1 (the connection molecular layer of Lee is modified to be placed between the first interdigitated microelectrode and the second interdigitated microelectrode as taught by Yun discussed above in claim 1), wherein the receptors comprise at least one of beta-amyloid antibodies, aptamers, and peptides (Lee; para. [43]; “biomolecule" is a material that interacts with the receptor combined on the sensing electrode and can include nucleic acids comprising one or more nucleotides, proteins comprising one or more peptides, amino acids, glycolipids or small molecule compounds, and preferably an antigen, DNA, RNA or PNA) and are immobilized on the surface of the insulating layer formed on the 
Regarding claim 5, modified Lee teaches the interdigitated microelectrode biosensor according to claim 1, further comprising a protective cap adapted to cover the insulating layer, the first interdigitated microelectrode, and the second interdigitated microelectrode (Lee; para. [105]; Fig. 6; glass plate 30);
a polydimethylsiloxane chip (Lee; para. [108]; Fig. 6; fluid controlling plate 40) configured to prevent non-specific binding to other materials except beta-amyloids (fluid controlling plate taught by Lee is capable of preventing specific materials from binding); and 
an absorption prevention layer (Lee; para. [108]; bovine serum albumin) coated on an inner wall of the protection cap (Lee; para. [108]; injection opening 42, channels 44a, 44b and a discharge 48 are coated with bovine serum albumin).  It would have been obvious to one of ordinary skill in the art to coat the first and second interdigitated microelectrodes because the receptors are placed on the surface of the insulation layer as mentioned above in claim 1, and coating the microelectrodes minimizes the non-specific adsorption of hydrophobic components (Lee; para. [108]). 

Response to Arguments
Applicant’s arguments towards the prior art filed 3/10/2021 have been considered but are moot because the arguments challenge the prior art rejection and a new prior art rejection is made necessitated by the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798